In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Westchester County (Gurahian, J.), entered October 19, 1990, which granted the plaintiffs’ motion for an order reforming a settlement agreement between the parties.
Ordered that the order is reversed, with costs, and the motion is denied.
The plaintiffs’ motion to reform the agreement which settled the action was untimely, since it was made more than six years after the alleged mistake was made (see, CPLR 213). Accordingly, the Supreme Court improperly granted the motion. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.